DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (EP 3,135,506).
Clark is directed to a tire cord (and thus a reinforcing layer including such a cord) comprising polyamide yarns (polyhexamethylene adipamide corresponds with nylon 6,6) (Abstract and Column 1, Lines 5-50).  It is initially noted that a fair reading of Clark suggests the use of individual yarns or multiple yarns to form a tire cord as is consistent with the construction of well-known and conventional tire cords.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire cord of Clark with an individual yarns given the art recognition detailed above. 
Clark further states that such a cord is manufactured with yarns having a considerably greater tenacity than conventional nylon 6,6, yarns while maintaining low dry shrinkage values (Column 1, Lines 52+).  Clark also teaches (a) tenacity values that can be as high 13.0g/d or higher and such values are on the order of at least 30% greater than those of conventional nylon 6,6 yarns (Column 1, Lines 10+, Column 3, Lines 10+) and (b) modulus values that are greater than 35 g/d and less than 75 g/d (Column 3, Lines 15+ and Page 5, Lines 6-10 in Applicant’s original disclosure).  These features appear to be extremely analogous with those desired in the final tire cord of Applicant’s invention (see Table 1 and Page 4, Lines 4+).  It is emphasized that the claims as currently drafted are directed to a ply (and associated tire) and structural limitations are limited, in this instance, to the characteristics of the cord in the final article.  The exact properties of the individual yarns (e.g. tenacity at 4% elongation) or a specific process or method are not required to be expressly taught or disclosed.  Based on the extreme similarities between the inventive cord and that detailed in Clark, it reasons that the tire cord of Clark would demonstrate properties in accordance to the claimed invention. 
	With respect to claim 11, individual yarns have a linear density between 100 and 4,000 denier (corresponds with 111-4,444 dtex) (Column 3, Lines 23+) and such essentially fully encompasses the broad range of the claimed invention.
 	As to claim 12, the claims define a broad range of twist factors that are consistent with the aforementioned linear densities and well known and conventional twist amounts.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed quantitative relationship.
	Regarding claim 13, as detailed above, the claims are directed to a reinforcing ply and the properties of a raw yarn are not present in the final article and thus fail to further define the structure of such an article.  Clark is seen to teach yarns that satisfy the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed combination of properties.  It is emphasized that an inventive feature of Clark is the use of nylon 6,6, yarns having increased tenacity, as compared to conventional nylon 6,6, 
 	Regarding claims 14 and 15, cord loadings up to 210 epdm or up to 180 epdm are consistent with those commonly used in any number of tire components.  Additionally, each of the claimed cord constructions is consistent with the general disclosure to use multiple yarns, each having an individual linear density between 111 dtex and 4,444 dtex.
	As to claim 16, the yarn of Clark has a dry heat shrinkage less than or equal to about 6.5% at 160 degrees Celsius (Column 1, Lines 68+).  It is emphasized that the claimed range between 5.0% and 6.5% would have been satisfied at a slightly elevated temperature as required by the claims.
As to claim 17, the claims are directed to a reinforcing ply and any ply can be characterized as a “chipper” or “flipper”.  It is emphasized that such language is directed to the intended use of the reinforcing ply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 2, 2021